Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 04, 2021 has been entered.
Claim Status
Claims 1-13 and 15 are currently active in the application with claim 1 being amended by the Applicant.
Response to Amendment
	Applicant’s amendments to the claims dated June 04, 2021 has been carefully considered however do not place the application in condition of allowance as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0081567) hereafter Wang and further in view of Johnson et al. (US 2012/0322653) hereafter Johnson and Goebel et al. (US 2003/0093950) hereafter Goebel.
	Considering Claims 1, 2, 8, 9 and 15, Wang discloses a process for producing a sour water-gas shift catalyst comprising combinations of cobalt, nickel, molybdenum (Group VIB) and tungsten (Group VIB) [0007] and [0020] wherein carbon monoxide and steam are converted into carbon dioxide and hydrogen in the presence of sulfur compounds with the conversion enhanced with the presence of a sulfur compound [0002] and [0013].  Wang further discloses that a feed stream comprising sulfur is required when feeding a sour water-gas shift catalyst or the catalyst would become deactivated and that the catalyst may be sulfided ex-situ or in-situ [0007] and [0009].  
Additionally Wang discloses that the sulfiding compound may include dimethyldisulfides (H3C-S-S-CH3) or any sulfur compound which may be converted to hydrogen sulfide in the presence of hydrogen [0026] wherein x=1, n=0 and R and R’ are an alkyl compound (CH3) with one carbon which reads on the instantly claimed formula.  Additionally, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v Marburg, 620 O.G. 685, 1949 C.D. 77. and In re Pilling, 403 O.G. 513, 44 F92) 878, 1931 C.D.  75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al. 149 USPQ 685, 688.

That a water-gas shift reaction between CO and water is enhanced with the presence of a sulfur compound such as hydrogen sulfide while utilizing a sulfided catalyst.
That hydrogen sulfide may be produced by contacting a catalyst comprising a combination of nickel, cobalt, molybdenum and tungsten with a gas stream containing both hydrogen and a sulfur compound capable of producing the hydrogen sulfide.
And finally that a sulfided catalyst comprising at least cobalt, molybdenum, nickel and tungsten [0020] requires the presence of sulfur in the feed stream or it will become deactivated [0007].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that a reactor arrangement comprising a hydrogen sulfide generating catalyst to which a stream comprising hydrogen and a sulfur compound capable of forming hydrogen sulfide is contacted to generate the hydrogen sulfide which is then supplied to be incorporated into a syngas stream which is then contacted with the sour-gas shift reactor of Wang.  The ordinary skilled artisan would be motivated to do so as Wang discloses the inclusion of hydrogen sulfide into a water-gas shift reactor enhances the conversion of carbon monoxide to hydrogen and that if the hydrogen sulfide is not present then the sulfided catalyst becomes deactivated.

Johnson discloses a process for sulfiding a metal or metal oxide selected from molybdenum, tungsten, iron, cobalt, nickel and combinations thereof wherein the metals or metal oxides are contacted with a gas stream of hydrogen and a sulfur compound comprising dimethylsulfoxide to produce hydrogen sulfide [0006], [0015], [0028] to [0030].  As Johnson is to sulfiding and to sulfiding identical metals as the instant claim, it is pertinent art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the dimethylsulfoxide of Johnson in the process of Wang.  The ordinary skilled artisan would be so motivated as dimethylsulfoxide will produce hydrogen sulfide as required by Wang and selecting one compound from a limited list does not require excessive experimentation.
Although Wang does not discuss the startup of the water-gas shift reactor, it would have been obvious to the ordinary skilled artisan before the effective filing date of the instantly claimed invention that every chemical process has a start-up phase as taught by Goebel wherein teaches a start-up cycle wherein a gas stream is diverted away from the water-gas shift reactor [0030].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide for a special process set-up during a start-up phase as taught by Goebel.
Considering Claim 3, the significance of Wang and Johnson as applied to Claim 1 is explained above.

	In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Wang and Johnson as applied to Claim 1 is explained above.
	Wang discloses that the temperature of the feed stream to the water-gas shift reactor should be between a temperature of about 300° and about 470°C [0014].
	Johnson discloses that the sulfidation occurs at a temperature from about 150° to about 550°C [0014] thereby falling within the instantly claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sulfidation temperature of Johnson to initially sulfate the catalyst of Wang.  Additionally as the sulfidation temperature of Johnson falls within the range as disclosed by Wang, it would be obvious to operate the first step of the process at this temperature to avoid utilizing additional heat or cooling to arrive at the water-gas shift temperature.
	In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 5, the significance of Wang and Johnson as applied to Claim 1 is explained above.

Johnson discloses that the catalyst activation occurs at a pressure of about 1 bar to about 150 bar [0014] thereby overlapping the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range through routine experimentation utilizing the teachings of Johnson as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 6, the significance of Wang and Johnson as applied to Claim 1 is explained above.
Wang discloses that a sulfided water-gas shift catalyst requires a steady supply of sulfur to prevent deactivation [0007] as discussed above thereby making the amount and thus the flowrate of sulfur a result effective variable.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the proper sulfur amount and flowrate through routine experimentation.
Considering Claim 7, the significance of Wang and Johnson as applied to Claim 1 is explained above.
Wang discloses a flow of hydrogen and a sulfur compound [0013] and therefore discloses an exogenous source.
Considering Claim 10, the significance of Wang and Johnson as applied to Claim 1 is explained above.
Wang discloses the use of an alkali metal [0022].
Considering Claim 11, the significance of Wang and Johnson as applied to Claim 1 is explained above.
Wang discloses non-limiting examples wherein the shift reaction is conducted at 200 psig (Examples) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Wang and Johnson as applied to Claim 1 is explained above.
Wang discloses in non-limiting examples wherein a feed gas comprising 40% carbon monoxide is combined with steam with a steam to feed gas ratio of 1:1 (Examples) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 13, the significance of Wang and Johnson as applied to Claim 1 is explained above.
Wang discloses reaction conditions which fall within or overlap the instantly claimed range (Examples) and indicate that these reaction conditions constitute result effective variables.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/084,725 (reference application) in view of Wang. Although the claims at issue are not identical, they are not patentably distinct from each other because both are to a process of producing a hydrogen-enriched synthesis gas in a water-gas shift reaction in the presence of formula (I).
Additionally, Wang does disclose as detailed above:
That a water-gas shift reaction between CO and water is enhanced with the presence of a sulfur compound such as hydrogen sulfide while utilizing a sulfided catalyst.
That hydrogen sulfide may be produced by contacting a catalyst comprising a combination of nickel, cobalt, molybdenum and tungsten with a gas stream containing both hydrogen and a sulfur compound capable of producing the hydrogen sulfide.
And finally that a sulfided catalyst comprising at least cobalt, molybdenum, nickel and tungsten [0020] requires the presence of sulfur in the feed stream or it will become deactivated [0007].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that a reactor arrangement comprising a hydrogen sulfide generating catalyst to which a stream comprising hydrogen and a sulfur compound capable of forming hydrogen sulfide is contacted to generate the hydrogen sulfide which is then supplied to be incorporated into a syngas stream which is then contacted with the sour-gas shift reactor of Wang.  The ordinary skilled artisan would be motivated to do so as Wang discloses the inclusion of hydrogen sulfide into a water-gas shift reactor enhances the conversion of carbon monoxide to hydrogen and that if the hydrogen sulfide is not present then the sulfided catalyst becomes deactivated.
Additionally, claims 2-4, 6, 7, 9, 12 and 13 are rejected as being substantially the same as claims 1, 2, 3, 5, 6, 8, 10 and 13 of the reference application.

Response to Arguments
Applicant's arguments filed June 04, 2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references failed to teach a start-up phase.  This was remedied by the addition of Goebel as discussed above.
Conclusion
Claims 1-13 and 15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732